UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6846


UNITED STATES OF AMERICA,

                Petitioner – Appellee,

          v.

ENOC ALCANTARA-MENDEZ,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:11-hc-02178-BR)


Submitted:   December 14, 2012            Decided:   January 4, 2013


Before GREGORY, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jennifer Haynes Rose, LAW OFFICE OF JENNIFER HAYNES ROSE,
Raleigh, North Carolina, for Appellant.       Thomas G. Walker,
United States Attorney, Jennifer P. May-Parker, David T. Huband,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            After a hearing, the district court ordered that Enoc

Alcantara-Mendez be committed to the custody of the Attorney

General    pursuant     to    18     U.S.C.          § 4246       (2006).        Counsel       for

Alcantara-Mendez filed a timely notice of appeal of the district

court’s    order.       Prior        to    that          notice    of     appeal,      however,

Alcantara-Mendez filed a separate pro se notice of appeal.                                      As

Alcantara-Mendez       in    that     appeal         challenged         both     the    district

court’s order denying reconsideration and the order committing

him   to   the    custody       of        the       Attorney       General,        this      court

previously      considered      Alcantara-Mendez’s                  arguments          regarding

both of those orders.           We, therefore, have already affirmed the

district     court’s    order         committing            Alcantara-Mendez            to     the

custody    of    the   Attorney           General.            See       United      States      v.

Alcantara-Mendez,       20120       WL     5193410         (4th    Cir.     Oct.    22,      2012)

(unpublished).          Accordingly,                we     dismiss        this     appeal       as

duplicative. *      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




      *
        We note that counsel for Alcantara-Mendez raises
additional arguments to those raised in the prior appeal. Even
if we considered these additional arguments to be properly
before us we conclude that these arguments lack merit.



                                                2
before this court and argument would not aid in the decisional

process.



                                                     DISMISSED




                              3